DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/21 has been entered.
REASONS FOR ALLOWANCE
Claims 1-2, 5, 10, 14, 18, 20-21, 23-27, 29-32 are allowed.
The closest reference found is Kaylor et al (US 2003/0119202) which discloses a sensor module (i.e., reading device 65) for a portable substance testing system (40 of figure 2) including: a light source (90) to illuminate a lateral flow test strip (41 of figure 2 or 76 figure 5a) of the portable substance testing system (40); a filter (i.e., housing 73 with elongate aperture for receiving reflected light 93 to detector 92) for filtering out light from the lateral flow test strip (41,76); and a sensor (92) sensing the filtered light and providing one or more signals (signal from photodiode 92 of figure 5b) indicative of an output of the test strip (41,76), wherein the substance testing system (65) is for detecting the presence of a substance in a sample (see abstract); the light source (90) illuminates the test strip (41,76) such that the light to be filtered is reflected from a 
The following is an examiner's statement of reasons for allowance:
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1, 30 and 32.
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render limitations “that the filter comprising a plurality of apertures to filter out light from the lateral flow test strip and the filter comprises a plurality of layers formed of opaque material, wherein the apertures are formed from apertures in each of the layers, and the apertures are aligned to form elongated apertures”, in combination with the rest of the limitations of claim 1.
As to claim 30, the prior art of record, taken alone or in combination, fails to disclose or render limitations “a filter, comprising a plurality of apertures to filter out light from the lateral flow test strip” and “the filter comprises a plurality of layers formed from opaque material, wherein the apertures are formed from apertures in each of the layers, and the apertures are aligned to form elongated apertures”, in combination with the rest of the limitations of claim 30.


	Claims 2, 5, 10, 14, 18, 20, 21, 23-27, 29 and 31 are dependent claims; therefore, they are allowed with respect to the independent claim on which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  November 19, 2021